Citation Nr: 9904565	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  94-36 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a cervical 
condition. 

2.  Entitlement to service connection for a low back 
disorder. 

3.  Entitlement to a rating in excess of 10 percent for 
thoracic outlet syndrome, right arm ulnar neuropathy. 

4. Entitlement to a rating in excess of 10 percent for 
thoracic outlet syndrome, left arm ulnar neuropathy.

5. Entitlement to a rating in excess of 10 percent for 
residuals of right knee injury, status post arthroscopic 
surgery. 

6.  Entitlement to a compensable rating for status post right 
shoulder acromioclavicular (AC) separation. 

7.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jeffrey Parker, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1994. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions in July 1994 and January 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In November 1996, the Board remanded 
this case to the RO for issuance of a supplemental statement 
of the case or waiver of such.  That development has been 
completed and the case returned to the Board.

An appeal to the Board on the issue of service connection for 
residuals of concussion was perfected.  However, at the 
personal hearing on appeal in October 1994, the veteran 
withdrew this claim.  Additionally, in a letter dated in July 
1994, the veteran's representative indicated that the veteran 
wished to include the issue of service connection for a colon 
problem.  However, as this issue has not been adjudicated by 
the RO, it is not currently before the Board, and is referred 
to the RO for appropriate action.  
FINDINGS OF FACT

1.  There is no competent medical evidence of record to 
demonstrate a nexus between any disease or injury during 
service, including cervical spasm, and the veteran's 
currently diagnosed cervical condition. 

2.  There is no competent medical evidence of record to 
demonstrate a nexus between any disease or injury during 
service, including low back injury, and the veteran's 
currently diagnosed low back disorder.

3.  Thoracic outlet syndrome, right arm ulnar neuropathy, is 
primarily manifested by diminished pinprick in the ulnar 
nerve distribution of the fourth and fifth fingers extending 
over the dorsal and ulnar surface of the right hand.

4.  Thoracic outlet syndrome, left arm ulnar neuropathy, is 
primarily manifested by diminished pinprick in the ulnar 
nerve distribution extending over the ulnar surface of the 
left hand.

5.  Residuals of a right knee injury are primarily manifested 
by residuals of arthroscopic surgery, tenderness and pain, 
and knee flexion to 125 degrees.  

6.  Status post right shoulder acromioclavicular has been 
manifested primarily by complaints of shoulder weakness; 
objective findings have not demonstrated that any apparent 
functional impairment is supported by adequate pathology.  

7.  The veteran's service-connected disabilities consist of 
migraine headaches (30 percent); degenerative joint disease 
of the left knee (10 percent); residuals of right knee 
injury, status post arthroscopic surgery (10 percent); 
bursitis of the right hip (10 percent); thoracic outlet 
syndrome, right arm ulnar neuropathy (10 percent); thoracic 
outlet syndrome, left arm ulnar neuropathy (10 percent); and 
a small reducible hiatal hernia (10 percent); noncompensable 
(0 percent) disabilities consist of status post AC right 
shoulder separation; degenerative joint disease, status post 
fractured right wrist; degenerative joint disease of the 
thoracic spine; plantar fasciitis; residual scar, excision of 
lipoma, right knee; residuals of a fracture of the left 
scapula; bilateral hearing loss; residuals of a fracture to 
the fourth finger of the left hand; residuals of an 
appendectomy and resection of infarcted appendix epiploicae; 
post-operative removal of a mole of the left leg; and post-
operative removal of a mole on the left chin.   

8.  The veteran performed missile maintenance during 20 years 
of active duty service, worked after service a few months in 
security, and is currently employed 24 hours per week as a 
victim's advocate while studying full-time as a Criminal 
Justice student at a university.   

9.  The veteran's service-connected disabilities are not of 
sufficient severity as to preclude him from engaging in all 
types of substantially gainful employment consistent with his 
education and occupational background.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a cervical condition is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for a low back disorder
is not well grounded.  38 U.S.C.A. § 5107(a).

3.  The schedular criteria for a rating in excess of 10 
percent for thoracic outlet syndrome, right arm ulnar 
neuropathy, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.124a, Diagnostic Code 8516 (1998).

4.  The schedular criteria for a rating in excess of 10 
percent for thoracic outlet syndrome, left arm ulnar 
neuropathy, have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.124a, Diagnostic Code 8516 (1998).

5.  The schedular criteria for a rating in excess of 10 
percent for residuals of a right knee injury have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5257 (1998).

6.  The schedular criteria for a compensable rating for 
status post right shoulder AC separation have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 
5203 (1998).

7.  The criteria for a total rating based on individual 
unemployability due to the veteran's service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  Additionally, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if manifest to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

Before the Board may address the merits of a veteran's claim, 
however, it must first be established that the claim is well 
grounded.  Generally, a person who submits a claim for VA 
benefits shall have "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim, 
and the claim must fail.  See Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Savage v. Gober, 10 Vet. 
App. 488, 493 (1997); see Epps v. Gober, 126 F.3d 1464, 1468 
(1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also Grottveit, 5 Vet. App. at 93.  The nexus requirement may 
be satisfied by evidence that a chronic disease subject to 
presumptive service connection was manifest to a compensable 
degree within the prescribed period.  See Traut v. Brown, 6 
Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 
43 (1993).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1998).  
The United States Court of Veterans Appeals (Court) has held 
that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period and that the veteran still has 
such a condition.  Savage at 497-98.  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  Id.  If the 
chronicity provision does not apply, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) "if the condition is observed during service or 
any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Id at 498.  

A.  Service Connection for a Cervical Condition

The veteran contends that he currently has a cervical 
condition (cervical spasm) related to service.  On his 
application for compensation in March 1994, the veteran 
indicated that the claimed disorder began in 1984.  In the 
notice of disagreement, the veteran indicated that he 
currently experienced "muscle spasms at least twice a 
week."  

Service medical records reflect that in July 1975 the veteran 
reported twisting his neck and complained of pain in the neck 
and shoulders, resulting in the impression of spasm.  In 
March 1976, he reported that a couch slipped and hit the left 
side of his head causing stiffness of the neck and soreness 
over the cervical spine.  X-rays revealed a normal spine.  In 
December 1984, the veteran complained of a stiff neck, though 
examination of the cervical spine was indicated to be within 
normal limits.  The resulting diagnosis was cervical spasm.  
During an examination in service in September 1991, the 
veteran's neck was evaluated as clinically normal.  At the 
retirement examination in November 1993, the veteran reported 
that he had, or had experienced, swollen or painful joints, 
though the explanation did not specifically pertain to the 
cervical spine.  Clinical examination resulted in the finding 
of normal spine and musculature.  

During a personal hearing in October 1994, the veteran 
testified that he had "spasms" or tightening of the neck a 
couple of times a month; that he had a neck condition 
unrelated to headaches; that his neck was in good shape on 
the day of the examination; and that he used heat, ice, and 
Tylenol and Aspirin for the neck. 

During a VA compensation examination of the neck in June 
1996, the veteran reported neck complaints associated with 
migraine headaches.  X-rays of the cervical spine from May 
1996 revealed a mild posterior osteophyte bilaterally at C3-
C4, mild central disc bulge at C4-C5, and a herniated disc at 
C6-C7.  X-ray examination of the cervical spine in June 1996 
resulted in the impression of a negative cervical spine.  The 
medical diagnoses included muscle spasm of the cervical 
spine, osteoarthritis of the cervical spine, and herniated 
disc at C6-C7. 

During a VA compensation examination in September 1997, the 
veteran complained of stiffness of the neck, and reported a 
four-to five-year history of symptomatology pertaining to the 
neck, for which he had undergone chiropractic treatment with 
some benefit.  Magnetic resonance imaging (MRI) disclosed 
herniated nucleus pulposus at C6-C7.  The resulting diagnosis 
was cervical spine herniated nucleus pulposus C6-C7 with 
minimal cord impingement.  

The evidence of record reflects that during the last nine 
years of service the veteran did not enter complaints and was 
not treated for a cervical condition, including cervical 
spasm, and entered no pertinent complaints on the service 
retirement examination.  There is no competent medical 
evidence of record to demonstrate a nexus between any 
currently diagnosed disability of the cervical spine and his 
period of active service, including cervical spasm in service 
in 1975 or 1984.  Even the veteran's report of continuity of 
symptomatology (which is assumed to be credible for the 
purpose of determining whether he has submitted a well-
grounded claim) requires competent medical evidence to relate 
the present condition to that symptomatology.  Savage at 498.   
No such medical nexus opinion is of record. 

The veteran is not competent to offer the required medical 
nexus opinion in this case.  Although it is true that a lay 
witness such as the veteran is competent to testify as to 
visible symptoms or manifestations of a disease or 
disability, including neck pain, it is the province of health 
care professionals to enter conclusions which require medical 
opinions, such as an opinion as to the relationship between a 
current disability and service.  The veteran is competent to 
testify regarding symptomatology experienced during service, 
but he is not competent to offer a medical nexus opinion 
regarding the relationship between any current disability, 
and an injury in service or claimed continuous post-service 
symptomatology.  See Grottveit, 5 Vet. App. at 93; Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  For these 
reasons, the Board must find the veteran's claim of 
entitlement to service connection for a cervical condition, 
including cervical spasm, is not well grounded.  38 U.S.C.A. 
§ 5107(a).

B.  Service Connection for a Low Back Disorder

The veteran contends that he currently has a low back 
disorder which is causally related to service, including low 
back trauma in service.  On his application for compensation 
in March 1994, he indicated that low back injuries occurred 
in July 1975 and July 1978.  In a statement received in July 
1994, the veteran wrote that he had experienced an injury to 
the back in service when he was thrown out of a pick-up 
truck. 

The service medical records reflect that in July 1975 the 
veteran was noted to be improving; the impression was 
resolving myospasm of the back.  In October and November 
1975, the veteran underwent flexion routines of the low back.  
The condition was noted to have improved and the back was 
feeling good by early November 1975.  Two entries in January 
1976 reflect a six-month history of low back pain dating from 
June 1975, made worse with heavy lifting in January 1976.  
The diagnosis was low back pain of unclear etiology.  Entries 
for January and February 1976 reflect that the veteran was 
treated with physical therapy for low back pain, which 
resulted in improvement and discontinued treatment in 
February 1976.  In February 1976, the veteran was diagnosed 
with L5 spina bifida with Grade I spondylolisthesis.  In 
March 1976, the veteran reported a neck injury when a couch 
he was moving slipped and hit him in the side of the head.  
In January 1977, the veteran was seen for low back pain.  In 
July 1978, the veteran was assessed as having muscle strain 
of the low back following the lifting of heavy objects.  An 
entry in August 1978 shows that, following a 30 day profile, 
the veteran was feeling considerably improved.  The 
assessment was improved muscle strain at the L5 level.  The 
veteran was returned to regular duty.  The following day, he 
was seen for muscle strain of the low back following heavy 
lifting.  During an examination in service in September 1991, 
the veteran's spine and musculoskeletal components were 
evaluated as clinically normal.  

At the retirement examination in November 1993, the veteran 
reported that he had, or had experienced, recurrent back 
pain.  The explanation of back pain, however, was of an 
osteoarthritic spine in September 1993, which was currently 
being treated with ultra-sound and steroids.  Service medical 
records, however, reflect that the degenerative changes were 
to the thoracic spine.  Clinical examination resulted in the 
finding of normal spine and musculature.  

In June 1994, an examination found the veteran's low back to 
be normal.  

During a personal hearing in October 1994, the veteran 
testified regarding thoracic pain and symptomatology, but 
presented no testimony regarding low back symptomatology.  

During a VA compensation examination in June 1996, the 
veteran reported that he had experienced "back spasms" when 
he was working as a security officer.  During a VA 
compensation examination in September 1997, the veteran 
reported that there were days that he was unable to work due 
to back spasm.  Physical examination revealed limitation of 
motion of the lumbar spine, including due to pain on motion.  
X-ray examination resulted in the impression of a normal 
lumbosacral spine.  The resulting diagnosis was mechanical 
low back pain due to continued paravertebral muscle spasm and 
muscle sprain.

In a letter dated in May 1997, a private physician, Steven 
Baak, M.D., wrote that he had seen the veteran since March 
1997 for myofascial pain syndrome and fibromyalgia, and the 
veteran had reported episodic back spasms.  He wrote that the 
veteran's problems were "chronic and date back to a 
documented L5 spina bifida and degenerative changes related 
to prior injuries obtained in the past."

The evidence of record reflects that, for the last 16 years 
of the veteran's military service, he neither complained of 
nor was treated for low back symptomatology, and entered no 
such complaints at service retirement.  There is no competent 
medical evidence of record establishing a nexus between a 
current low back disorder and the veteran's active service, 
including low back injuries in service.  Dr. Baak's opinion 
was that the veteran's episodic back spasms were "chronic 
and date back to a documented L5 spina bifida and 
degenerative changes related to prior injuries obtained in 
the past," but the symptomatology described related to 
thoracic back symptomatology and the veteran's service-
connected thoracic outlet syndrome.  An October 1997 VA 
neurologic examination noted by way of history that, although 
a rheumatologist [Dr. Baak] had treated the veteran for 
myofascial pain syndrome with fibromyalgia, the complaints to 
that physician primarily pertained to thoracic outlet 
syndrome.  The examiner commented that precisely how this 
doctor's opinion of a relationship between the veteran's 
symptoms and spina bifida at L5 and degenerative joint 
changes was established was unclear.  Moreover, the rule 
against pyramiding provides that the evaluation of the same 
disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (1998). 

Even the veteran's reported continuity of symptomatology 
(which is assumed to be credible solely for the purpose of 
determining whether he has submitted a well-grounded claim) 
requires competent medical evidence to relate the claimed 
present condition to that symptomatology.  See Savage at 498.  
No such medical nexus opinion is of record.  The veteran is 
not competent to offer the required medical nexus opinion in 
this case.  See Espiritu, 2 Vet. App. at 494-95.  For these 
reasons, the Board must find the veteran's claim of 
entitlement to service connection for a low back disorder is 
not well grounded.  38 U.S.C.A. § 5107(a). 

In determining that the veteran's claims on the issues of 
service connection for a cervical condition and service 
connection for a low back disorder are not well grounded, the 
Board decided the appeal on a different basis than that used 
by the RO; specifically, the Board denied the claims as not 
well grounded rather than because the preponderance of the 
evidence is against the claims.  The veteran has not been 
prejudiced by the Board's decision because the RO accorded 
him a broader standard of review than the evidence warranted.  
See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  In any event, the quality of 
evidence the veteran would need to well ground his claim or 
to reopen it on the basis of new and material evidence is 
nearly the same.  Edenfield v. Brown, 8 Vet. App. 384, 390 
(1995) (en banc).

Finally, the Board considered the doctrine of benefit of the 
doubt.  However, as the veteran's claims for service 
connection for a cervical condition and a low back disorder 
do not cross the threshold of being well-grounded claims, a 
weighing of the merits of these claims is not warranted, and 
the benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The record 
discloses no circumstances in this matter which would put VA 
on notice that relevant evidence may exist or could be 
obtained which, if true, would make these claims 
"plausible."  See generally McKnight v. Gober, 131 F.3d 
1483 (Fed.Cir. 1997). 

II. Ratings

Initially, the Board notes that the veteran has presented 
claims for ratings in excess of the currently assigned 
ratings that are "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented claims that 
are plausible.  The Board is satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the veteran is required to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a).  The representative's 
contention of inadequate VA examination of the right shoulder 
is addressed below in the context of rating of the veteran's 
service-connected status post right shoulder AC separation. 

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1998).  

The Court recently held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  

A. Thoracic Outlet Syndrome, Right and Left Arm Ulnar 
Neuropathy

The veteran's thoracic outlet syndrome involves the ulnar 
nerve, which is rated as a disease of the peripheral nerves 
under 38 C.F.R. §§ 4.20, 4.124a, Diagnostic Code 8516.  The 
code provides that for severe incomplete paralysis of the 
ulnar nerve, a 40 percent rating is contemplated for the 
major side and 30 percent for the minor extremity; for 
moderate incomplete paralysis of the ulnar nerve on the major 
side, the ratings are 30 percent and 20 percent, 
respectively.  For mild incomplete paralysis of the ulnar 
nerve on either side, a 10 percent rating is appropriate. 

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type picture 
for complete paralysis for a particular nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
fore the mild, or at most, the moderate degree.  When the 
involvement is bilateral, the ratings should be combined with 
application of the bilateral factor.  38 C.F.R. § 4.124a.  

The veteran was afforded a VA neurologic examination in May 
1994 in connection with his claim.  He presented with a 
history of nerve root compression since September 1993 in the 
thoracic spine.  He complained that his hands would go numb 
and at time he felt spasm in the neck and upper back region.  
The hands were numb usually when he was sleeping and better 
in the morning.  It was noted that nerve conduction studies 
at Scott Air Force Base had been negative.  Twisting his head 
or back and stranding long hours, as he did as a security 
guard, aggravated the pain.  He described no other history of 
paralysis, paresthesias, or sensory loss.  Objectively, the 
neurologic findings were intact.  The diagnoses included 
thoracic nerve root compression by history.  

During a VA medical examination a few days later in May 1994 
for compensation purposes, the veteran said that his hands 
went numb, usually when he would sleep, and would be better 
in the morning.  Clinical findings included decreased pin 
prick sensation on both the dorsal surface and the ulnar 
surface of the right hand, and mostly decreased pinprick 
sensation to the radial side of the left hand.  He had full 
range of motion and good strength in the upper extremities, 
including good grip strength on both hands.  The medical 
diagnoses included radiculopathy manifested by numbness of 
the fingers, bilaterally, etiology unknown at the present 
time.  

By rating decision in July 1994, service connection was 
established for thoracic outlet syndrome, right and left arm 
ulnar neuropathy, each currently rated as 10 percent 
disabling.  The bilateral factor was added.  

During a personal hearing in October 1994, the veteran 
testified that he experienced numbness in both arms, worse in 
the right, when he elevated the arm above shoulder level, and 
this caused him to drop things.  He described it as a loss of 
feeling, then a gradual return of feeling without tingling.  

The veteran underwent VA vascular lab testing in November 
1995.  Reportedly, the testing was suggestive but not 
diagnostic of thoracic outlet syndrome in the right upper 
extremity.  There was no evidence of thoracic outlet syndrome 
on the left upper extremity.  

During a VA compensation examination of the peripheral nerves 
in June 1996, the veteran complained of numbness and 
paresthesia in the ulnar nerve distribution bilaterally, but 
primarily on the right.  He said that he could not feel what 
he was doing with the fourth and fifth fingers of both hands 
and dropped household utensils.  He said that the severity 
had increased in recent weeks.  He had first noticed the 
deficit after a twisting injury in 1993.  Objective findings 
included diminished pinprick in the ulnar nerve distribution 
of the fourth and fifth fingers extending over the ulnar 
surface of the forearm to the elbow in both upper 
extremities.  Otherwise, there were no abnormalities of the 
cranial nerves.  

During a VA compensation examination in September 1997, the 
veteran reported that ulnar neuropathy and thoracic outlet 
began six months prior to service separation, that he was 
losing feeling of the hands more rapidly, which included 
symptoms in the last two digits of each hand and neuropathy 
with elevation of his hands and arms.  He was right handed.  
In addition to the history and symptomatology noted, the 
examination revealed decreased grip strength in the left hand 
as compared to the right.

A VA neurologic examination in October 1997 for compensation 
noted by way of history that, although a rheumatologist had 
treated the veteran for myofascial pain syndrome with 
fibromyalgia, the complaints to that physician primarily 
pertained to thoracic outlet syndrome.  The veteran 
complained of numbness of the 4th and 5th fingers of each hand 
which appeared to occur when the shoulder was flexed over 90 
degrees.  There was little difference between the two sides.  
Grip strength in the right hand compared to previous 
examinations.  Objective examination revealed that the 
functions of the 12 cranial nerves were intact, while the 
upper limb reflexes were slightly less active than the lower 
limb reflexes, but there was no side-to-side variation.  
Appreciation of pin-prick, touch, temperature, position and 
vibration could not be reliable assessed owing to the 
veteran's nonreproducible variables and anatomically 
distorted responses.  He claimed to feel no contactual 
sensation over the surface of either upper extremity, but 
paradoxically retained position and vibration sense.  On 
maneuvers of the shoulders, the veteran made no comment about 
the sensation in his hand.  

Based on the evidence, the Board finds that the veteran's 
thoracic outlet syndrome, right and left arm ulnar 
neuropathies, each manifested by diminished pinprick in the 
ulnar nerve distribution of the fourth and fifth fingers 
extending over the dorsal and ulnar surface of the right 
hand, are encompassed by a 10 percent rating for mild 
incomplete paralysis of the ulnar nerve on either side.  This 
disability, on either the right or left, does not more nearly 
approximate moderate incomplete paralysis of the ulnar nerve 
on the major side.  38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 
8516.  The involvement has mostly been limited to decreased 
pin-prick and does not appear to be constant, developing 
mostly at night or with certain overhead shoulder movements.  
The sensory loss has not involved all the digits.  

Furthermore, the evidence does not raise a question that a 
higher rating is warranted for any period of time from the 
July 1994 rating decision to the present so as to warrant a 
"staged" rating due to significant change in the level of 
disability.  The May 1994 VA examination report and October 
1994 hearing testimony reflect complaints of hand numbness 
primarily while sleeping or with arms elevated above shoulder 
level, and findings of not more than decreased pin prick 
sensation on both the dorsal surface and the ulnar surface of 
the right hand and to the radial side of the left hand.  This 
symptomatology is essentially consistent with more recent 
clinical evidence of record notwithstanding the minimal 
objective findings on the most recent neurologic examination 
in October 1997.  See Fenderson v. West, No. 96-947 (U.S. 
Vet. App. Jan. 20, 1999).  The veteran has not alleged and 
the record does not demonstrate that more recent findings 
were used in any way to deprive him of a higher rating when 
he was originally evaluated by VA. Generally, the veteran has 
complained of more frequent symptoms with the passage of 
time.  Further, the pertinent rating criteria for an 
evaluation in excess of 10 percent for the thoracic outlet 
syndromes, and other disability ratings at issue, were 
explained to him in the September 1994 statement of the case.  
At no time since the veteran appealed the original ratings 
for the outlet syndrome in 1994 has his symptomatology 
demonstrated more than mild sensory involvement.  

B. Residuals of Right Knee Injury

Diagnostic Code 5257, which has been assigned for the 
veteran's right knee disability, provides ratings for 
impairment of the knee involving recurrent subluxation or 
lateral instability; a 10 percent rating will be assigned 
where the disability is slight; a 20 percent rating is 
warranted where the disability is moderate; and a 30 percent 
rating is warranted where the disability is severe.  
38 C.F.R. § 4.71a.

By rating decision in July 1994, effective from March 1994, 
service connection was established for residuals of a right 
knee injury, status post arthroscopic surgery, rated as 10 
percent disabling.  The veteran appealed this original rating 
and contends that this disability is more disabling than the 
10 percent rating reflects.  

Service medical records show that in August 1989 the veteran 
incurred a right meniscal tear.  He underwent arthroscopic 
surgery in October 1989 and December 1992.  At the service 
separation examination in November 1993, he complained of 
pain and swelling with exertion. 

During a VA compensation examination in May 1994, the veteran 
reported that his right knee buckled when he was on it for 
extended periods of time.  Examination revealed right knee 
flexion to 120 degrees, with tenderness to palpation of the 
median joint line, with no effusion, instability, and a 
negative McMurray's test, though with increased pain upon 
testing.  The diagnosis was residual status post surgery on 
the right knee, symptomatic as pain. 

During a personal hearing in October 1994, the veteran 
testified that he injured his right knee in service while 
climbing a ladder, and that if he stood for two or three 
hours his right knee started to ache.  On occasion, he said, 
the right knee collapsed or had a feeling of collapsing, and 
felt unstable.  He said that he experienced swelling and 
pain.  He could climb stairs.  He used a rubber brace and 
took Tylenol.  

VA outpatient treatment records reflect that in November 1995 
the veteran was treated for right knee sprain.  Tenderness 
was indicated, but no subluxation, laxity or instability was 
indicated. 

On a VA compensation examination in June 1996, the veteran 
reported that since service he had been to the emergency room 
one time because his knee had buckled, and had been treated 
with physical therapy.  He complained of pain and instability 
of the right knee.  Physical examination of the right knee 
revealed tenderness on the right, with no crepitus or 
effusion, and ligaments were intact, with pain without 
locking or popping.  Gait was normal, with a full deep knee 
bend.  X-ray examination in November 1995 was negative.  The 
diagnosis was right knee strain. 

On VA examination in September 1997 in connection with his 
appeal, the history of two arthroscopic surgeries of the 
right knee was noted.  The veteran complained that he 
experienced swelling, locking, noticed weather-related 
changes, had crepitus and popping out of joint, and that he 
had fallen due to his knee having given way.  Ranges of 
motion of the right knee were recorded as flexion to 125 
degrees and extension to 0 degrees.  X-rays of the right knee 
reportedly revealed no abnormalities.  The medical diagnosis 
was status post meniscectomy, right knee, early degenerative 
changes by exam not shown on X-ray. 

Upon consideration of all the evidence of record, including 
objective findings and the veteran's subjective complaints, 
the Board finds that the symptomatology attributable to the 
veteran's service-connected right knee disability is 
analogous to no more than slight recurrent subluxation or 
lateral instability of the right knee.  Although the veteran 
testified that his right knee felt unstable at times and that 
it was "coming apart," and various examinations have 
reported right knee tenderness, the ligaments have been 
intact, and clinical testing throughout the appeal period has 
not demonstrated subluxation or lateral instability.  That 
level of impairment does not warrant an evaluation in excess 
of 10 percent under Diagnostic Code 5257.  See 38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Code 5257.  

Furthermore, the evidence does not demonstrate that a rating 
in excess of 10 percent is warranted for any period of time 
from the July 1994 rating decision to the present so as to 
warrant a "staged" rating.  The May 1994 VA examination 
report and October 1994 hearing testimony reflect the 
veteran's subjective complaints, including pain, swelling, 
aching with extended use, and feeling of collapsing, but also 
reflect minimal clinical findings of very mild limitation of 
flexion, pain or tenderness, and no effusion or instability. 

The Board notes the veteran's argument, advanced through his 
representative, that he has both arthritis and instability of 
the right knee, and that a separate disability rating is 
warranted under Diagnostic Codes 5003 and 5257, and cited to 
VAOPGCPREC 23-97.  Generally, the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 must also be considered in assigning 
an evaluation for degenerative or traumatic arthritis, and 
the impact of any functional loss associated with pain must 
be considered.  However, Diagnostic Code 5003 provides that 
degenerative arthritis must be established by X-ray findings.  
38 C.F.R. § 4.71a. (1998).  The evidence in this veteran's 
case includes a recent diagnosis of early degenerative joint 
changes based upon examination, but degenerative arthritis 
has not been established by X-ray findings, including X-rays 
in November 1995 and September 1997, which were interpreted 
as negative for bone or joint pathology.  Therefore, a 
separate 10 percent rating for arthritis of the right knee is 
not warranted at this time.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5003.  

Diagnostic Code 5257 does not appear to involve limitation of 
range of motion, see Johnson v. Brown, 9 Vet. App. 7, 11 
(1996), and the veteran's complaints of pain and tenderness 
are adequately encompassed within the 10 percent rating in 
the absence of other objective findings of instability and 
subluxation.  Diagnostic Code 5259 (1998) contemplates only a 
10 percent rating for symptomatic post operative cases of 
cartilage removal and the 20 percent rating under Diagnostic 
Code 5258 (1998) is for application where pain is accompanied 
by "locking" episodes and effusion in the presence of 
dislocated cartilage.  The veteran's right knee has not 
demonstrated such objective symptoms.  

As to the possible application of a diagnostic code based on 
limitation of range of motion, the minimal limitation of 
right knee motion on flexion (to 125 degrees) would not reach 
the level of a noncompensable (zero percent) schedular rating 
under Diagnostic Code 5260 (1998).  Functionally, upon 
examination in June 1996 for example, the veteran was found 
to have normal gait and a full deep knee bend.  The veteran 
had indicated that he used a rubber brace, but he record does 
not reflect that such a brace was prescribed or recommended 
to him.  In short, the evidence does not demonstrate that 
pain on motion is productive of additional functional 
limitation or limitation of motion which more nearly 
approximates a compensable limitation of flexion or extension 
of the right knee so as to warrant a higher rating on that 
basis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

C.  Right Shoulder Separation

Service medical records reflect that the veteran sustained a 
blunt trauma and dislocated the right acromioclavicular (AC) 
joint.  He underwent an open Neer acromioplasty and resection 
of the AC joint, and resection of the coracoacromial ligament 
of the right shoulder.  At the service separation examination 
in November 1993, the veteran complained of some aches with 
over exercise.   

By rating decision in July 1994, effective to March 1994, the 
date the veteran filed the application for compensation, 
service connection was established for residuals of a right 
shoulder separation, and assigned a noncompensable rating.  

On the initial VA compensation examination in May 1994, the 
veteran complained of less shoulder strength on the left when 
he was lifting something heavy, and he said that he was 
unable to throw a baseball.  Examination found a well-healed 
and nonsymptomatic scar to the left shoulder, with full range 
of motion of the left shoulder.  X-rays revealed a possible 
AC separation. 

During a personal hearing in October 1994, the veteran 
testified that the AC surgical repair resulted in freedom of 
movement and took away most of the pain, but that he did not 
have the strength in the right shoulder that he used to have.  
He testified that his arm got stiff or painful with overuse.   

During a VA compensation examination in June 1996, the 
veteran reported that his right shoulder joint was about the 
same as it had been at the time of examination in 1994.  He 
reported full range of motion, but complained of decreased 
strength.  Range of motion of the right shoulder was noted to 
be to 180 degrees abduction and flexion, and to 85 degrees of 
rotation.  X-rays revealed possible right AC separation. The 
diagnosis was that a chronic AC shoulder separation was 
possible.  

On a VA medical examination for compensation purposes in 
September 1997, right shoulder ranges of motion were to 60 
degrees of internal rotation, 90 degrees of external 
rotation, 150 degrees of flexion, and 140 degrees of 
abduction.  An x-ray study of the shoulders revealed no 
evidence of fracture, dislocation or other bone or joint 
pathology.  On a VA neurologic examination in October 1997, 
the veteran was able to carry his arms on elevation to 170 
decrees.  He could extend to 60 degrees on each side.  He had 
full range of motion during other passive maneuvers and 
commented only as to the left shoulder when asked during the 
shoulder maneuvers what he felt.  A magnetic resonance 
imaging of the right shoulder in November 1997 was 
interpreted a normal, with no effusion of the right shoulder.  

Diagnostic Code 5203, which appropriately has been assigned 
in this case, provides that for impairment of the clavicle or 
scapula where there is dislocation, or nonunion with loose 
movement, a 20 percent rating is warranted; for nonunion 
without loose movement, or for malunion, a 10 percent rating 
is warranted.  Impairment of the clavicle or scapula may also 
be rated on impairment of function of the contiguous joint.  
38 C.F.R. § 4.71a. 

There is no evidence of loose movement of the right shoulder 
joint.  Moreover, the evidence does not demonstrate any 
impairment of the right so as to warrant a compensable rating 
under Diagnostic Code 5203, or symptomatology to warrant a 
compensable rating at any time from the filing of his claim 
in March 1994 to the present.  38 C.F.R. § 4.71a.  The major 
right shoulder symptom consists of some aches with over 
exercise, with some historical complaints of decreased 
strength during activity such as throwing a baseball. 

Diagnostic Code 5203 also provides that impairment of the 
clavicle or scapula may be rated on impairment of function of 
the shoulder.  In this veteran's case, however, there is 
minimal functional impairment of the right shoulder 
attributable to the veteran's status post right shoulder AC 
separation.  Any limitation of motion of the right shoulder 
does not warrant a higher rating under Diagnostic Code 5201 
at any period of time since the filing of the veteran's March 
1994 claim for compensation.  Diagnostic Code 5201 provides a 
minimum 20 percent for limitation of motion of the arm, but 
motion of the arm must be limited to the shoulder level.  38 
C.F.R. § 4.71a.  The veteran has been shown to have at least 
150 degrees of flexion, and 140 degrees of abduction of the 
right arm.  

In accordance with the holding of the Court in DeLuca, 6 Vet. 
App. at 324, the Board recognizes that weakness may result in 
additional functional limitation, and the Board has noted the 
veteran's complaints of weakness on motion of the right 
shoulder.  However, while there is subjective reporting of 
minimal limitation of right shoulder function, such 
impairment is not supported by adequate pathology.  A little 
used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity or the 
like.  See 38 C.F.R. § 4.40.  Muscle atrophy has not been 
demonstrated or claimed.  In short, any functional loss to 
the joint, such as through weakness, has not been of such 
severity as to warrant a compensable rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201. 

With regard to the duty to assist the veteran, the Board 
notes the representative's contention in the November 1998 
brief on appeal that the September 1997 VA compensation was 
inadequate for rating purposes.  The inadequacy is alleged to 
be that the examiner did not address "pain if any" 
associated with range of motion.  The September 1997 VA 
examination report indicated that the examiner reviewed the 
claims file, including the previous VA examination in June 
1996.  Both the June 1996 and the September 1997 VA 
examinations included measures of range of motion of the 
right shoulder; in September 1997, ranges of motion of the 
right shoulder were recorded of 60 degrees of internal 
rotation, 90 degrees of external rotation, 150 degrees of 
flexion, and 140 degrees of abduction.  The absence of 
notation of pain on range of motion testing does not 
necessarily imply a failure by the examiner to record or 
comment on complaints of pain on motion.  The evidence of 
record, including the history of right shoulder 
symptomatology presented at the examination, reflect no 
significant right shoulder complaints by the veteran, and 
neither the veteran nor the representative has alleged that 
such complaints were presented to the examiner.  The report 
of some decreased strength had been entered over a year 
before.  The representative argues that the VA examiner 
should have addressed "pain if any" associated with range 
of motion.  This was addressed on the November 1997 
neurologic examination when specific maneuvers of the 
shoulder were reported to have elicited no pertinent 
complaints.  

At issue cted disabilities where private 
medical evidence had discussed such a relationship and the VA 
examiner had failed to do so.  That is factually 
distinguishable from the veteran's claim, a claim involving a 
rating in excess of the currently assigned rating, where 
there is no evidence, and no medical opinion, of record, 
either private or VA, to establish that the veteran even had 
significant shoulder symptomatology at the time of the 
September 1997 VA examination, or that such symptomatology 
was productive of a compensable level of disability.  For 
these reasons, the Board finds that the September 1997 VA 
compensation examination, which was based on a review of the 
claims file, included a history, clinical findings, and 
diagnosis, is adequate for rating purposes, particularly when 
the record as a whole is considered. 
 
III.  Total Rating

The issue is whether the veteran's service-connected 
disabilities - migraine headaches, degenerative joint disease 
of the left knee, residuals of right knee injury, status post 
arthroscopic surgery, bursitis of the right hip, thoracic 
outlet syndrome, right arm ulnar neuropathy, thoracic outlet 
syndrome, left arm ulnar neuropathy, a small reducible hiatal 
hernia, status post AC right shoulder separation, 
degenerative joint disease, status post fractured right 
wrist, degenerative joint disease of the thoracic spine, 
plantar fasciitis, residual scar, excision of lipoma, right 
knee, residuals of a fracture of the left scapula, bilateral 
hearing loss, residuals of a fracture to the fourth finger of 
the left hand, residuals of an appendectomy and resection of 
infarcted appendix epiploicae, post-operative removal of a 
mole on the left leg, and a post-operative removal of a mole 
on the left chin - preclude him from securing or following a 
substantially gainful employment.  

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, or if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  The veteran's employment history, 
educational and vocational attainment as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability. 38 C.F.R. 
§§ 3.340, 3.341. 

In the instant case, the veteran's various service-connected 
disabilities have a combined rating of 70 percent with 
consideration of the bilateral factor.  However, there is not 
at least one disability which is ratable at 40 percent or 
more; the veteran's highest rated disability is 30 percent.  
His disability rating does not, therefore, meet the schedular 
requirements for the assignment of a total service-connected 
disability rating based upon individual unemployability.  38 
U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.340, 3.341, 4.16.  

Nevertheless, a total service-connected disability rating 
based on individual unemployability may be granted even 
though the disability rating does not meet the schedular 
criteria if the veteran's disabilities, in light of his 
education and occupational background, preclude him from 
securing and following a substantially gainful occupation.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  In a precedent decision, 
the VA Office of General Counsel concluded that the term 
unemployability, as used in VA regulations governing total 
disability ratings, is synonymous with an inability to secure 
and follow a substantially gainful occupation.  VAOPGCPREC 
75-91, 57 Fed.Reg. 2317 (1992).

The evidence of record shows that in service the veteran's 
military occupational specialty was space systems 
maintenance.  He retired in February 1994 after 20 years of 
active service, and was not involuntarily separated for 
disability.  The veteran reported that he last worked in 1994 
in security.  On his application for unemployability benefits 
in April 1996, he reported that he had worked from January to 
May 1994 in security. 

During a personal hearing in October 1994, the veteran 
testified that he was retraining to become a paralegal.  At a 
VA compensation examination in September 1997, the veteran 
reported that he was working 24 hours per week for a not-for-
profit organization as a victim's advocate, which involved 
operating a computer, and was also a full-time university 
student, studying Criminal Justice.  The veteran reported 
that during the 13 months he had worked for that agency, he 
had lost 26 days of work due to back spasms or headaches.  

The veteran's service-connected migraine headaches, rated as 
30 percent disabling, are primarily manifested by frequently 
occurring prostrating attacks, but are not shown to be very 
frequent, completely prostrating, or prolonged attacks 
productive of severe economic inadaptability.  VA examination 
in September 1997 noted the veteran's subjectively reported 
symptomatology of headaches with sharp pain, with loss of 
sight in the right eye, which rendered him incapable of doing 
anything but lying down; that headaches were generally made 
worse by exposure to light and noise and relieved by 
remaining in the dark; and that his headaches occurred about 
twice a month, lasted from 8 hours to 3 days, and averaged 10 
to 12 hours.  The examiner noted that the headaches did not 
meet all the diagnostic criteria for migraine, and that the 
diagnosis should not be ophthalmoplegic migraines.  

The veteran's service-connected disabilities which are rated 
as 10 percent disabling are degenerative joint disease of the 
left knee, residuals of right knee injury, status post 
arthroscopic surgery, bursitis of the right hip, thoracic 
outlet syndrome, right arm ulnar neuropathy, thoracic outlet 
syndrome, left arm ulnar neuropathy, and a small reducible 
hiatal hernia.  These disabilities are productive of 
complaints of joint pain and symptomatology associated with 
use, including limitations on prolonged activity, diminished 
pinprick in the ulnar nerve distribution of the hands when 
the arms are elevated, limitation of motion of the hip due to 
discomfort, and symptoms of dyspepsia.  Nevertheless, these 
disabilities collectively are not shown to preclude the 
veteran from obtaining employment or maintaining his current 
part time employment of a relatively sedentary nature.  It is 
of note that the veteran reported that time lost from his 
current employment had been due to headaches and back spasms.  

The evidence does not demonstrate that the veteran's 
noncompensable service-connected disabilities significantly 
contribute to prevent him from obtaining or maintaining 
gainful employment.  The evidence does not show, nor has the 
veteran indicated to medical examiners and during hearing 
presentations for compensation benefits, that such 
noncompensable disabilities significantly interfered with 
employment activities consistent with his education and 
experience.   

In this veteran's case, the veteran is not shown to be unable 
to obtain or maintain substantially gainful employment.  The 
Board may not consider the veteran's non-service-connected 
disabilities in determining whether a total rating due to 
individual unemployability due to service-connected 
disabilities is warranted under VA disability benefits law.  
The central inquiry in determining whether a veteran is 
entitled to a total rating based on individual 
unemployability is whether service-connected disabilities 
alone are of sufficient severity to produce unemployability.  
Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The veteran's 
non-service-connected conditions include a cervical 
condition, low back disorder and pain, and residuals of a 
concussion.   

The test of individual unemployability is whether the 
veteran, as a result of his service-connected disabilities, 
is unable to secure or follow any form of substantially 
gainful occupation which is consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16.  "Substantially gainful employment" is defined as 
"that which is ordinarily followed by the nondisabled to 
earn their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  VA 
Adjudication Manual M21-1 (M21-1) § 50.55(8), quoted in 
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  

It is of note that the veteran worked after service for a few 
months in security, then attended a university to study 
Criminal Justice.  More recently, it appears that he 
successfully worked 24 hours per week for over 13 months at a 
job which required use of a computer, and did so while a 
full-time student at the university.  There is no competent 
evidence showing that the veteran's employment has been 
occasional, intermittent, tryout or unsuccessful, or that 
employment eventually terminated on account of a service-
connected disability.  Moyer v. Derwinski, 2 Vet. App. 289 
(1992).  While the veteran's employment of 24 hours per week 
is considered part-time employment, the evidence does not 
show that the number of hours has been limited due to the 
veteran's service-connected disabilities; the evidence does 
show that the veteran was attending college full time during 
the time he was working.  The evidence does not reflect that 
the veteran's service-connected disabilities prevented him 
from simultaneously working part-time while attending a 
university full time. 

In this regard, the Board also notes in the brief on appeal 
the representative's quotation from 38 C.F.R. § 4.18 
regarding unemployability following termination of 
employment.  However, that regulation is not controlling in 
this veteran's case because the evidence does not show that 
the veteran's current employment was provided to him "on 
account of disability" or that "special consideration" has 
been afforded to him.  Moreover, inasmuch as the most recent 
evidence shows that the veteran was employed, the evidence 
does not otherwise show that the veteran is "unable to 
secure further employment."  38 C.F.R. § 4.18 (1998).    

Based on the evidence of record, the Board finds that the 
veteran's service-connected disabilities do not preclude him 
from securing or following a substantially gainful 
occupation.  See 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.102, 3.340, 3.341, 4.16.  Accordingly, the Board 
concludes that the preponderance of the evidence is against a 
total rating for compensation purposes based on 
unemployability due to service-connected disabilities.  The 
Board has considered the applicability of the doctrine of 
affording the veteran the benefit of any existing doubt with 
regard to the well-grounded issues on appeal, but the record 
does not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of these 
matters on that basis.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.3, 3.102 (1998). 





ORDER

The veteran's claim of entitlement to service connection for 
a cervical condition having been found to be not well 
grounded, the appeal is denied.

The veteran's claim of entitlement to service connection for 
a low back disorder having been found to be not well 
grounded, the appeal is denied.

A rating in excess of 10 percent for thoracic outlet 
syndrome, right arm ulnar neuropathy, is denied.

A rating in excess of 10 percent for thoracic outlet 
syndrome, left arm ulnar neuropathy, is denied.

A rating in excess of 10 percent for residuals of right knee 
injury, status post arthroscopic surgery, is denied.

A compensable rating for status post right shoulder 
acromioclavicular separation is denied.

A total disability rating for compensation purposes on the 
basis of individual unemployability is denied. 



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

